Exhibit 14.1 Verint Code of Conduct “Ethics Promote Excellence” March 2009 From the Desk of Dan Bodner, Verint President and CEO Dear Fellow Verint Employees, I am pleased to announce the introduction of our new Code of Conduct. This is another important step in our effort to educate employees on Verint’s culture and provide answers to many questions naturally arising from the daily operating of our business. No matter where in the world we work, we are all united by a culture built upon the values of Integrity, Transparency, Humility, Innovation and Passion. Part of being an ethical employee includes informing yourself regarding what is expected of you in a given situation, including knowing how to ask questions when in doubt. Part of being an ethical company is making sure that each employee is informed about what is expected of him or her and providing resources to support ethical decision making and business practices.
